DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 06/02/2022.
Claims 1, 11, 18, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.



















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 06/02/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  












Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Antonucci et al. (USPGP 2010/0274659 A1) hereinafter ANTONUCCI, in view of Ellis et al. (US 10,853,791 B1), hereinafter ELLIS, and further in view of Ling USPGP 2002/0002538 A1), hereinafter LING.

Claim 1:
ANTONUCCI as shown below discloses the following limitations:
receiving, from a consumer, a client device identification…; (see at least paragraphs 0037, 0038, 0061, 0069)
matching the client device identification with a loyalty card for a first retail store; (see at least paragraphs 0003, 0032, 0061, 0062)
identifying a shopping history associated with the first retail store, for the consumer, in a database, based on the loyalty card; (see at least paragraphs 0047, 0070-0073, 0079)
requesting an information from the consumer, through the application, based on the shopping history; (see at least paragraphs 0070-0073)
verifying an identity of the consumer when at least a portion of the information matches the shopping history associated with the first retail store, for the consumer; (see at least paragraphs 0070-0073)
increasing a token value in the loyalty card based on the identity of the consumer and the shopping history, wherein the consumer may redeem the token value at the first retail store or at a second retail store associated with the loyalty card. (see at least paragraphs 0004, 0017, 0025,  0056)
ANTONUCCI does not specifically disclose … through an application installed in a client device.  However, ELLIS, in at least column 1, lines 1-64 discloses a mobile wallet application.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ANTONUCCI with the technique of ELLIS because, “Today, purchases are accomplished in a variety of ways from conventional cash or currency to now electronic-based transactions. While there are a variety of electronic-based transactions, one type is via a mobile device. For example, mobile device users may purchase goods and services through payment applications at point-of-sale terminals. Beneficially, the use of their mobile device to make payments at the point-of-sale terminal may alleviate or reduce the need to carry cash or payment cards (e.g., credit cards), which some users may find appealing.” (ELLIS: column 1, lines 14-23).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of ANTONUCCI/ELLIS does not specifically disclose:
the token value is associated with one of a retail token for the first retail store or the second retail store, and increasing the token value comprises determining an exchange rate between the retail token for the first retail store or the second retail store, and a universal token that can be used, by the consumer, in the first retail store and the second retail store
LING, however, in at least paragraphs 0034 and 0035 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ANTONUCCI/ELLIS with the technique of LING because, “…it would be desirable to provide apparatus and methods that permit a variety of payment options, such as credit card purchases, checks, money orders, or purchase orders to be used to purchase electronic currency or tokens.” (LING: paragraph 0018).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of ANTONUCCI/ELLIS/LING discloses the limitations as shown in the rejections above.  ELLIS further discloses at least one of the first retail store or the second retail store comprises an online shopping service of the first retail store or the second retail store, and receiving the client device identification comprises hosting an application for the online shopping service of the first retail store or the second retail store. See at least paragraphs 0027, 0036, 0042.

Claim 3:
The combination of ANTONUCCI/ELLIS/LING discloses the limitations as shown in the rejections above.  ANTONUCCI further discloses a second application hosted by an online service provider is installed in the client device, further comprising validating at least a portion of the token value against the online service provider in the second application.  See at least column 1, lines 1-64 In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ANTONUCCI with the technique of ELLIS because, “Today, purchases are accomplished in a variety of ways from conventional cash or currency to now electronic-based transactions. While there are a variety of electronic-based transactions, one type is via a mobile device. For example, mobile device users may purchase goods and services through payment applications at point-of-sale terminals. Beneficially, the use of their mobile device to make payments at the point-of-sale terminal may alleviate or reduce the need to carry cash or payment cards (e.g., credit cards), which some users may find appealing.” (ELLIS: column 1, lines 14-23).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 4:
The combination of ANTONUCCI/ELLIS/LING discloses the limitations as shown in the rejections above.  ELLIS further discloses transferring a token value into a financial account when the token value meets or exceeds a predefined threshold.  See at least column 21  line 25 to column 22, line 4.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ANTONUCCI with the technique of ELLIS because, “Today, purchases are accomplished in a variety of ways from conventional cash or currency to now electronic-based transactions. While there are a variety of electronic-based transactions, one type is via a mobile device. For example, mobile device users may purchase goods and services through payment applications at point-of-sale terminals. Beneficially, the use of their mobile device to make payments at the point-of-sale terminal may alleviate or reduce the need to carry cash or payment cards (e.g., credit cards), which some users may find appealing.” (ELLIS: column 1, lines 14-23).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


Claim 5:
The combination of ANTONUCCI/ELLIS/LING discloses the limitations as shown in the rejections above.  ANTONUCCI further discloses transmitting, to the consumer via the client device, an offer for a product in the first retail store, the offer associated to the token value in the loyalty card. See at least paragraphs 0025, 0032, 0066.

Claims 6-8:
The combination of ANTONUCCI/ELLIS/LING discloses the limitations as shown in the rejections above.  ANTONUCCI further discloses:
the first retail store includes a first consumer price in a first currency and the second retail store includes a second consumer price in a second currency, and increasing the token value comprises converting the first currency and the second currency into the token value.  
querying the consumer, via the client device, whether to convert the token value into a reward offered by a third party vendor, the third party vendor comprising at least one of the first retail store or the second retail store.
providing to the consumer, via a coupon application installed in the client device, an option to add the token value to an offer selected from the coupon application for a purchase at the first retail store or the second retail store.
See at least paragraphs 0008-0011, 0078 and 0117.  

Claim 9:
The combination of ANTONUCCI/ELLIS/LING discloses the limitations as shown in the rejections above.  ANTONUCCI further discloses increasing a token value in the loyalty card further comprises transmitting a validation code to a server hosting a purchasing transaction for the first retail store or the second retail store.  See at least paragraph 0016.



Claim 10:
The combination of ANTONUCCI/ELLIS/LING discloses the limitations as shown in the rejections above.  ANTONUCCI further discloses transferring the token value from the loyalty card to a second loyalty card upon request by the consumer.  See at least paragraph 0075.

Claims 11-20:
The combination of ANTONUCCI/ELLIS/LING discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 11-20 are not patentably distinct from claims 1-10, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 1-20 accordingly using the same references and citations as above.  

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
US Payments Forum.  “Mobile and Digital Wallets: U.S. Landscape and Strategic Considerations for Merchants and Financial Institutions.” (January 2018).  Retrieved online 03/13/2022.  https://www.uspaymentsforum.org/wp-content/uploads/2018/01/Mobile-Digital-Wallets-WP-FINAL-January-2018.pdf
Consumer Federation Of America.  “Mobile Payments.” (09 March 2016).  Retrieved online 03/13/2022.  https://consumerfed.org/mobilepayments/
Universal Protocol Alliance. “Every Asset Class will be Digitized and Tokenized.” (18 October 2007). Retrieved online 07/16/2022. https://www.universalprotocol.io/

Foreign Art:
JOUBERT, FRANCOIS MALAN et al. “METHOD AND SYSTEM FOR INSTALLING A SOFTWARE APPLICATION ON A MOBILE COMPUTING DEVICE.” (WO 2008/132670 A1)
WATSON, GEOFFREY PHILLIP et al. “TOKEN TRADING.” (WO 2007/041769 A1)
WILLIAM WANG GRAYLIN et al. “MOBILE CHECKOUT SYSTEMS AND METHODS.” (JP 2017/045445 A)








Applicant’s amendment filed on 06/02/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)